Perkins, J.
Suit upon a bill of exchange. The complaint was filed on the 15th day of September, 1855, being the sixth judicial day of the then term. On the filing of the complaint, Nelson Trusler, Esq., an attorney of that Court, appeared for the defendants, and filed and proved a warrant of attorney, authorizing him to confess judgment against the defendants for the sum of 2,101 dollars, with interest from date, and costs. The warrant was dated August 21,1855. It did not describe the cause of action, but it did the parties to the suit. The judgment was rendered for the correct amount.
It would have been better if the warrant of attorney had particularly described the cause of action, so that it might have plainly appeared that it was intended to be applied to the suit in which it was used. But we think the defendants cannot complain, as, if it was not intended for the suit in which it was used, there may be one less judgment against them, than otherwise might be.
The bill of exchange set out in the complaint, contained a waiver of valuation laws. The warrant of attorney did not; but as we must take it that it was to be applied to the cause of action described in the complaint, the judgment was properly rendered without benefit of appraisement laws.
N. and G. Trusler and J. M. Wilson, for the appellants.
B. F. Claypool, for the appellees.
Per Curiam.
The judgment is affirmed with 5 per cent. damages and costs.